MEMORANDUM DECISION
                                                                        Jan 27 2015, 9:57 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEY FOR APPELLEES
Michael Grantland                                         Jacob C. Elder
Sellersburg, Indiana                                      Jeffersonville, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Michael Grantland,                                        January 27, 2015

Appellant-Plaintiff,                                      Court of Appeals Cause No.
                                                          10A01-1409-MI-421
        v.                                                Appeal from the Clark Circuit Court

                                                          The Honorable Daniel E. Moore,
Office of Clark County Treasurer,                         Judge
David Reinhardt,
                                                          Trial Court Cause No.
                                                          10C01-1404-MI-44
and

Office of Clark County Recorder,
Richard Jones,
Appellees-Defendants.




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015         Page 1 of 13
[1]   Michael Grantland, pro se, appeals the trial court’s order dismissing his lawsuit

      against the Office of Clark County Treasurer, David Reinhardt, and the Office

      of Clark County Recorder, Richard Jones, (together, “Clark County”)

      requesting a permanent injunction prohibiting Clark County from seeking

      payment of property taxes from him, and the denial of his motion to correct

      errors. We affirm.


                                         Facts and Procedural History

[2]   On April 14, 2014, Grantland, pro se,1 filed a complaint against Clark County in

      the Clark County Circuit Court alleging in part that he is the owner of land and

      improvements in Clark County, he has possessed “perfect equity in the

      described property since 2003,” he is not a debtor, “[t]he constitutions of

      Indiana, both the original 1816 and 1851 protect the inalienable rights of the

      people,” “[a]ll power is inherent in the people, and leaving no power inherent

      in the government,” “[t]he free government of Indiana, being based solely on

      the power and authority of the people, lacks any lawful authority to materially

      burden the rights of any of the people,” and that his property is “strictly




      1
       Grantland identified himself in his complaint and on his appellant’s brief as sui juris, which is Latin for “of
      one’s own right; independent.” Black’s Law Dictionary 1662 (10th ed. 2014).

      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015               Page 2 of 13
      personal and private and has no other use or purposes concerning the public”

      and “serves no commercial or business purpose.” Appellant’s Appendix at 6-8.

      Grantland stated that he “makes absolutely no claims concerning the

      constitutionality of the taxing powers or taxing statutes of the state of Indiana

      and only claims that the taxing powers of Indiana are limited by the limits

      placed upon the legislature within the constitution itself.” Id. at 8. Under the

      heading “Offence” in his complaint, Grantland alleged: “The defendants, being

      of government office, possess no powers or authority over the inalienable right

      to property of the plaintiff, yet are using their offices, statutes, code and

      administrative procedures to alienate and to place a material burden upon that

      right of the plaintiff.” Id. at 9. Under the heading “Demanded Relief,” the

      complaint stated:

              The plaintiff hereby respectfully demands that this honorable court
              order an injunction against the defendants ordering them to cease any
              and all mailings with demands for the payments of money, directed
              against the property and or the owner, Michael Grantland. The
              plaintiff also respectfully demands the injunction to order the
              defendants to cease any recordings of any tax due or unpaid within the
              county or state government, and to alter any such existing recording to
              show no tax due or unpaid. It is also demanded that said injunction be
              made permanent and be attached to the property records as to inform
              any future office holders, until such time that the property is lawfully
              assigned to another entity not possessing such inalienable rights.


      Id.


[3]   On April 30, 2014, Clark County filed a Response to Complaint for Injunctive

      Relief and Motion to Dismiss in which it argued that Grantland failed to meet


      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 3 of 13
      the burden necessary for the court to grant injunctive relief, noted that

      Grantland does not make any constitutional claim, and maintained that “Ind.

      Code § 6-1.1 et seq. establishes a county’s ability to tax real property and

      obligations therein.” Id. at 15. Grantland filed an Objection and Motion to

      Strike on May 2, 2014, arguing in part that the injury to property is a valid

      cause of action and he has the right to be heard, that “the defendants and their

      attorney owes [sic] a fiduciary duty to the people of Indiana,” that “[t]he action

      of the defendants and their attorney of placing a response into the record of this

      court, denying the constitutionally protected inalienable rights of the people is a

      tort, and is a repugnant breach of the duty of loyalty owed,” that “[t]hese are

      actions of a faithless servant, as these actions are directly against the interests of

      all the people of Indiana,” and that, “[f]or these reasons, the plaintiff

      respectfully demands that the entire answer of the defendants be stricken from

      the record.” Id. at 17.


[4]   Grantland submitted interrogatories to Clark County, file-stamped on May 29,

      2014, and the Office of Clark County Treasurer, David Reinhardt, submitted

      responses, file-stamped June 19, 2014. In response to an interrogatory asking

      “[s]pecifically which definition of the term ‘taxpayer’ in title 6-1.1 of Indiana

      code, property taxes, do you deem applicable to the plaintiff, Michael

      Grantland,” Clark County answered that it could not “aver with any certainty

      that the term ‘taxpayer’ does or does not apply to Michael Garland.” Id. at 34.

      In response to an interrogatory asking if demand for payment had ever been

      sent to the mailing address of Grantland concerning the property described in


      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 4 of 13
      the complaint, Clark County answered “Mr. Grantland owes taxes for the

      current billable year (2013 PAY 2014 taxes) which were mailed to his address . .

      . on April 7, 2014.” Id. at 35. In response to an interrogatory stating “[p]lease

      describe the entire process that is used against anyone not complying with the

      payment demands sent from your office, including the final result for not

      paying such demands,” Clark County answered:

              Each year on or before June 30 the County Treasurer shall certify to
              the County Auditor all parcels that are Tax Sale eligible. To be Tax
              Sale eligible, a parcel must have property taxes outstanding from the
              previous May due date. All parcels that currently have May 2013
              taxes outstanding, and which are not paid by June 30, 2014, will be
              certified to the county Auditor as Tax Sale eligible. There are some
              exceptions for parcels with less than $25.00 of Tax Sale tax due and
              parcels on which we have an installment plan in place. A notice by
              certified mail will be sent to each tax sale eligible parcel owner
              advising the owner that the parcel will be offered on the tax sale if not
              sooner paid. The listing of parcels is also advertised in the News
              Tribune three times before the sale. We then petition the court for a
              Judgment and Order of Sale, and once granted, proceed with the Tax
              Sale, which is a tax lien sale. Successful tax lien buyers can then
              petition the court for a Tax Deed if the parcel is not redeemed within
              one year of the date of the Tax Sale.


[5]   Id. at 35-36. Grantland also filed a document with the trial court titled Filings

      for Judicial Notice setting forth portions of certain statutory provisions found at




      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 5 of 13
Ind. Code §§ 6-1.1-8.2-2, -11-4.5, -12.2-8, -12.3-11, and -21.9-1.2 The court held

a hearing on Clark County’s motion to dismiss on July 15, 2014, and entered an

order that day granting the motion.3 Grantland filed a motion to correct errors

arguing in part that “[t]he court’s order to dismiss holds that IC 6-1.1, Property

Taxes, is in direct conflict with the constitution(s) of Indiana, and yet the court

holds it as valid law and utilizes it to dismiss the valid claim of inalienable right

of the plaintiff,” that the court failed to address the fiduciary duties of the

defendants and the law of agency, and that the order contains no special

findings of fact. Id. at 39. The court denied Grantland’s motion to correct

errors.




2
  Ind. Code § 6-1.1-8.2-2 defines a taxpayer for the purpose of a credit for railroad car maintenance and
improvements under Ind. Code §§ 6-1.1-8.2. Ind. Code § 6-1.1-11-4.5 applies to taxpayers who lease certain
property to the bureau of motor vehicles or bureau of motor vehicles commission. Ind. Code § 6-1.1-12.2-8
defines a taxpayer for the purpose of a deduction for aircraft under Ind. Code §§ 6-1.1-12.2. Ind. Code § 6-
1.1-12.3-11 defines a taxpayer for the purpose of an intrastate aircraft deduction under Ind. Code §§ 6-1.1-
12.3. Ind. Code § 6-1.1-21.9-1 defines a qualifying taxpayer and a qualified taxing unit for the purpose of
rainy day fund loans under Ind. Code §§ 6-1.1-21.9.
3
  A copy of the transcript is not included in the record. Grantland filed a motion to proceed without
transcript which states in part: “In preparing my brief, I realize that the standard of review is de novo.
Considering this fact, I now think the transcript from the trial court hearing on July 15, 2014 to be irrelevant
to the review by this court.” Motion to Proceed without Transcript, December 3, 2014. A motions panel of
this court granted his motion.

Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015               Page 6 of 13
                                                   Discussion

[6]   The issue is whether the trial court abused its discretion in dismissing

      Grantland’s complaint requesting a permanent injunction prohibiting Clark

      County from seeking payment of property taxes from him and ordering Clark

      County to cease any recordings of any tax due or unpaid and in denying

      Grantland’s motion to correct errors. We note that, although Grantland is

      proceeding pro se, such litigants are held to the same standard as trained counsel

      and are required to follow procedural rules. Evans v. State, 809 N.E.2d 338, 344

      (Ind. Ct. App. 2004), trans. denied. This court will not “indulge in any

      benevolent presumptions on [their] behalf, or waive any rule for the orderly and

      proper conduct of [their] appeal.” Ankeny v. Governor of State of Ind., 916 N.E.2d
678, 689 (Ind. Ct. App. 2009), reh’g denied, trans. denied (citation omitted).


[7]   Generally, we review rulings on motions to correct error for an abuse of

      discretion. Ind. Bureau of Motor Vehicles v. Charles, 919 N.E.2d 114, 116 (Ind. Ct.

      App. 2009); Speedway SuperAmerica, LLC v. Holmes, 885 N.E.2d 1265, 1270 (Ind.

      2008), reh’g denied. An abuse of discretion occurs if the trial court’s decision is

      against the logic and effect of the facts and circumstances before it, or the

      reasonable inferences drawn therefrom. Lighty v. Lighty, 879 N.E.2d 637, 640

      (Ind. Ct. App. 2008), reh’g denied.




      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 7 of 13
[8]   Indiana Trial Rule 12(B)(6)4 provides in part:

               Every defense, in law or fact, to a claim for relief in any pleading . . .
               shall be asserted in the responsive pleading thereto if one is required;
               except that at the option of the pleader, the following defenses may be
               made by motion:

                                                       *****

                        (6) Failure to state a claim upon which relief can be granted. . .
                        .


      A complaint may not be dismissed under Ind. Trial Rule 12(B)(6) for failure to

      state a claim upon which relief can be granted unless it appears to a certainty on

      the face of the complaint that the complaining party is not entitled to any relief.

      McQueen v. Fayette Cnty. Sch. Corp., 711 N.E.2d 62, 65 (Ind. Ct. App. 1999),

      trans. denied. We view motions to dismiss for failure to state a claim with

      disfavor because such motions undermine the policy of deciding causes of

      action on their merits. Id. When reviewing a trial court’s grant of a motion to

      dismiss, we view the pleadings in a light most favorable to the nonmoving

      party, and we draw every reasonable inference in favor of that party. Id.




      4
        While Clark County did not specify the Trial Rule on which its motion to dismiss rested, it appears the trial
      court dismissed the complaint because it failed to state a claim upon which relief can be granted.


      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015             Page 8 of 13
[9]   On appeal, Grantland raises a number of issues and attempts to make a number

      of arguments,5 but fails to cite to relevant authority or develop cogent argument

      with respect to several of the issues he attempts to raise, and, accordingly, those

      arguments are waived. See Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind.




      5
          For instance, in his Statement of the Issues, Grantland states:

                 Is the unauthorized encumbrance and injury of property a proper cause of action in the
                 Indiana trial courts? Does the constitution of Indiana limit the authority and powers of
                 the government of Indiana? Does the constitution of Indiana 1816 unalterably establish
                 the free government of Indiana by forever excepting out the powers of government, the
                 inalienable rights of the people, including the right to property? Are the actions of the
                 defendants acting against the inalienable right of property of Michael Grantland, one of
                 the people, in contradiction with the constitutional exception? Have the defendants acted
                 beyond their authority and against the rights of Michael Grantland? Are the defendants
                 officers of public trust, owing a fiduciary duty to the people, including Michael
                 Grantland, as settlor / beneficiary of the public trust? Does the authorized power of
                 agency over the rights and property of Michael Grantland exist or has it ever existed?
                 Does the actions of Clark County Treasurer impose a material burden upon the right of
                 property of Michael Grantland. Does Michael Grantland fit any of the definitions within
                 IC 6 1.1, Property Taxes of the term ‘taxpayer’?


      Appellant’s Brief at 3. In his Statement of the Facts, Grantland states that “[n]o contract has been claimed,
      and none submitted into the record,” that he “has no agreement with the Treasurer or any other entity
      concerning his payment demands,” and that “[n]o authorized power of agency exists nor has it ever existed
      concerning the plaintiff’s right to property or the land described in the original complaint.” Id. at 5. He
      further states that “[a] fundamental philosophy of the American constitutional form of representative
      government is that government is the servant of the people and not their master,” that “[t]he government of
      Indiana is a trust, and the officers and employees of government trustees of that trust, and the people,
      including the plaintiff are the settlor / beneficiaries,” that “[t]he state holds the bed of Lake Michigan in trust
      for the people as the common property of all,” that “[i]t is in the best interest of the people to retain as many
      rights as possible and it is not the place of a servant to oppose the claim of those rights,” that “[t]he answer of
      the defendants is scandalous, as it consists of a tort (breach of the duty of loyalty), on the record of the trial
      court,” and that “[t]he government of Indiana, being a creation of the people have no natural authority or
      power to diminish or define the inalienable rights of the people, their creator. And it is against their created
      purpose to do so, or attempt to do so. Natural law.” Id. at 5-6.

      Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015                Page 9 of 13
       Ct. App. 2002) (holding argument waived for failure to cite authority or provide

       cogent argument), reh’g denied, trans. denied. Also, to the extent Grantland

       asserts that the court’s order of dismissal is erroneous as it lacks findings of fact

       under Ind. Trial Rule 52, we note that Trial Rule 52 provides in part that

       “[f]indings of fact are unnecessary on decisions of motions under Rule[] 12 . . .

       .”


[10]   To the extent that Grantland argues that certain Indiana Code provisions are

       applicable only to “commercial and business type entities” or that he is

       otherwise not liable for taxes imposed on his real property in Clark County,

       Indiana, see Appellant’s Brief at 6, we will address his arguments. He contends

       that “[t]he several definitions of the term ‘taxpayer’ within IC 6 1.1, all define a

       taxpayer as a business or commercial entity,” that neither he nor the land

       described in the complaint are involved in any business or commercial

       activities, and that he “is not a taxpayer as defined within the code that the

       defendants claim is their authority for acting against the rights of Michael

       Grantland.” Id. at 7. In support of his argument, Grantland asserts that “[t]his

       issue is made apparent by the definitions submitted of the term taxpayer from

       IC6 1.1, that the court took mandatory judicial notice of” and by the

       interrogatory answer which stated Clark County could not “aver with any

       certainty that the term ‘taxpayer’ does or does not apply to Michael

       Grantland.” Id.


[11]   Clark County maintains, citing to Ind. Code § 6-1.1-2-4(a), that an owner of

       real property is responsible for paying for the taxes imposed on the property by

       Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 10 of 13
       the county, that every statute is clothed with the presumption of

       constitutionality, that Grantland has owned real property in Clark County,

       Indiana, since 2000 and has not challenged the constitutionality of Ind. Code §

       6-1.1-2-4(a), and that, therefore, Ind. Code § 6-1.1-2-4(a) controls and

       Grantland is responsible for the taxes assessed against his real property.


[12]   Ind. Code § 6-1.1-2-4 provides:

               (a)      The owner of any real property on the assessment date of a year is liable
                        for the taxes imposed for that year on the property, unless a person
                        holding, possessing, controlling, or occupying any real property
                        on the assessment date of a year is liable for the taxes imposed
                        for that year on the property under a memorandum of lease or
                        other contract with the owner that is recorded with the county
                        recorder before January 1, 1998. A person holding, possessing,
                        controlling, or occupying any personal property on the
                        assessment date of a year is liable for the taxes imposed for that
                        year on the property unless:

                                (1) the person establishes that the property is being
                                assessed and taxed in the name of the owner; or


                                (2) the owner is liable for the taxes under a contract with
                                that person.


                        When a person other than the owner pays any property taxes,
                        as required by this section, that person may recover the amount
                        paid from the owner, unless the parties have agreed to other
                        terms in a contract.

               (b)      An owner on the assessment date of a year of real property that
                        has an improvement or appurtenance that is:

                                (1) assessed as real property; and



       Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 11 of 13
                                (2) owned, held, possessed, controlled, or occupied on
                                the assessment date of a year by a person other than the
                                owner of the land;


                        is jointly liable for the taxes imposed for the year on the
                        improvement or appurtenance with the person holding,
                        possessing, controlling, or occupying the improvement or
                        appurtenance on the assessment date.

               (c)      An improvement or appurtenance to land that, on the
                        assessment date of a year, is held, possessed, controlled, or
                        occupied by a different person than the owner of the land may
                        be listed and assessed separately from the land only if the
                        improvement or appurtenance is held, possessed, controlled, or
                        occupied under a memorandum of lease or other contract that
                        is recorded with the county recorder before January 1, 1998.

[13]   (Emphasis added). Ind. Code § 6-1.1-1-9 defines “owner” and provides in part

       that, “[e]xcept as otherwise provided in this section, the holder of the . . . the

       legal title in fee to real property . . . is the owner of that property.” (Emphasis

       added). Grantland alleged in his complaint and states on appeal that he is the

       owner of real property in Clark County, Indiana, that he has possessed perfect

       equity in the property since 2003, and that he is not a debtor. He does not

       claim or point to the record to show that his property is exempt under any

       applicable statutory provision.


[14]   In his filing with the trial court titled Filings for Judicial Notice, to which he

       cites on appeal, Grantland listed and set forth portions of certain statutory

       provisions found at Ind. Code §§ 6-1.1-8.2-2, -11-4.5, -12.2-8, -12.3-11, and -

       21.9-1. These provisions relate to certain credits, deductions, and other funds

       available to certain, but not all, taxpayers. The fact that Grantland does not


       Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 12 of 13
       qualify for a credit for railroad car maintenance and improvements under Ind.

       Code §§ 6-1.1-8.2, does not lease property to the bureau of motor vehicles or

       bureau of motor vehicles commission under Ind. Code § 6-1.1-11-4.5, does not

       qualify for an aircraft deduction under Ind. Code §§ 6-1.1-12.2 or -12.3, and

       does not qualify for a rainy day fund loan under Ind. Code §§ 6-1.1-21.9 does

       not mean that he is not liable for the taxes imposed on real property where he is

       the owner of that property. We can say, viewing the pleadings in a light most

       favorable to Grantland as the nonmoving party, that it appears to a certainty on

       the face of the complaint that Grantland is not entitled to any relief.


[15]   Based upon the record, we conclude that Grantland’s complaint failed to state a

       claim upon which relief can be granted and that the trial court did not err in

       granting Clark County’s motion to dismiss his complaint and in denying his

       motion to correct errors.


                                                   Conclusion

[16]   For the foregoing reasons, we affirm the rulings of the trial court.


[17]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1409-MI-421 | January 27, 2015   Page 13 of 13